Title: Location of the National Government, [11 August] 1787
From: Madison, James
To: 


[11 August 1787]

   The report of the Committee of Detail provided that Congress could adjourn to a new location. King, supported by JM, proposed that a law be required to authorize such removal. Spaight objected that this would permanently locate the capital at New York.

Mr. Madison supposed that a central place for the seat of Govt. was so just and wd. be so must [sic] insisted on by the H. of Representatives, that though a law should be made requisite for the purpose, it could & would be obtained. The necessity of a central residence of the Govt. wd. be much greater under the new than old Govt. The members of the new Govt. wd. be more numerous. They would be taken more from the interior parts of the States; they wd. not like members of the present Congs. come so often from the distant States by water. As the powers & objects of the new Govt. would be far greater than heretofore, more private individuals wd. have business calling them to the seat of it, and it was more necessary that the Govt. should be in that position from which it could contemplate with the most equal eye, and sympathize most equally with, every part of the nation. These considerations he supposed would extort a removal even if a law were made necessary. But in order to quiet suspicions both within & without doors, it might not be amiss to authorize the 2 Houses by a concurrent vote to adjourn at their first meeting to the most proper place, and to require thereafter, the sanction of a law to their removal.
